Title: To George Washington from Thomas Mifflin, 18 April 1795
From: Mifflin, Thomas
To: Washington, George


          
            Sir.
            Philadelphia, April 18th 1795.
          
          I have the honor to transmit, for your information, an authenticated copy of the Act of the General Assembly of Pennsylvania, intitled, “An Act to provide for laying out and establishing towns and outlots, within the several tracts of land heretofore reserved for public uses, situated respectively at Presqu’-isle on Lake Erie, at the mouth of French Creek, at the mouth of Conewango creek, and at Fort Le Boeuf”: and to request your particular attention to those provisions, which direct certain lots to be surveyed in the neighbourhood of Presqu’-isle, for the accommodation of the General Government, in erecting Forts, Arsenals, Dockyards &c.; and also to those which authorise a renewal of the enlistments of the State Troops in the garrison at Fort Le Boeuf. As the present term of enlistment will shortly expire, and the proper season for an easy communication with the Western Country has already commenced, I am anxious to prevent any loss of time in executing the law, by submitting to your consideration the following propositions:
          1. That the proposed enlistments shall be made to the extent of the number, and of the period, authorised by the [ ] Section of the Act, and upon the following express conditions, that if a Peace with the Indians should be established; or if the United States shall desire to maintain a Fort and Garrison at Presqu’-Isle, or to station a party of Federal Troops at Fort Le Boeuf; the men enlisted shall, in either case, serve the United States, until the expiration of their respective engagements.
          2. That, notwithstanding the preceding arrangement, the detachment, which shall be formed to protect the Commissioners in making the surveys directed by the Act, shall remain under the authority and controul of the State Government, until that service is accomplished.
          3. That it shall be understood between the General and State Governments, that the former is desirous, with all possible dispatch, to establish and maintain a Fort and Garrison at Presqu’-isle, and to station a party of Federal Troops at Fort Le Boeuf; and that to facilitate the accomplishment of that design, as well as to meet the provisions of the Act of Pennsylvania, the Troops

enlisted by the State for the garrison at Fort Le Boeuf, shall be considered, upon the request of the President, and by virtue of the terms of enlistment, as a party of Federal Troops, which may, either in whole, or in part, be continued at that place, or ordered to garrison the Fort at Presqu’-isle.
          4. That, in consequence of this understanding, all necessary supply of arms, ammunition, and provisions shall be made, by the General Government, for the use of the Troops and the general maintenance of the Garrisons at Fort Le Boeuf and Presqu’-isle.
          5. That the Commissioners to be appointed by the State, shall notify to any officer or agent whom the United States may nominate, the time of their departure to make the surveys at Presqu’-isle; and they shall in all things, consistently with the Act of Pennsylvania, conform to the directions to such Officer or Agent, in locating the lands intended for the accommodation of the General Government.
          Permit me, Sir, to request an early communication of your sentiments on this subject. I am, with perfect respect, Sir, Your Excellency’s Most Obedient and Most Humble Servant
          
            Thomas Mifflin
          
        